
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1093
		IN THE HOUSE OF REPRESENTATIVES
		
			February 22, 2010
			Mr. Moran of Virginia
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Expressing support for designation of March
		  as National Whole Child Month.
	
	
		Whereas each student should be able to enter school
			 healthy and to learn about and practice a healthy lifestyle;
		Whereas, according to the Institute of Medicine of the
			 National Academies, the percentage of overweight children ages 6 to 11 has
			 doubled and the number of overweight adolescents has tripled over the last 2
			 decades;
		Whereas each student should be able to learn in an
			 intellectually challenging environment that is physically and emotionally
			 safe;
		Whereas according to the Indicators of School Crime and
			 Safety report of 2009, 32 percent of middle and high school students reported
			 being bullied during the 2007 school year;
		Whereas each student should be able to be actively engaged
			 in learning and connected to the school and broader community;
		Whereas a study on high school student engagement
			 conducted by the Center for Evaluation & Education Policy at the Indiana
			 University School of Education found that half of high school students feel
			 they are an important part of their school community;
		Whereas each student deserves access to personalized
			 learning and is supported by qualified, caring adults;
		Whereas the same Indiana University study reported that
			 more than 20 percent of students say there is no adult at their school who
			 cares about them and knows them well;
		Whereas each graduate deserves to be challenged
			 academically and prepared for success in college or further study, and for
			 employment in a global economy;
		Whereas according to the most recently published
			 information from the Condition of Education on the availability of advanced
			 courses in United States high schools, more than 25 percent of students do not
			 have access to a single advanced course in mathematics, English, science, or
			 foreign language in their high school;
		Whereas another student drops out every nine seconds in
			 the United States;
		Whereas the objective of the ASCD whole child approach to
			 education ensures that every child is healthy, safe, engaged, supported, and
			 challenged; and
		Whereas March would be an appropriate month to designate
			 as “National Whole Child Month”: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 designation of “National Whole Child Month”;
			(2)recognizes that ensuring all children are
			 healthy, safe, engaged, supported, and challenged is a national priority;
			 and
			(3)encourages
			 parents, educators, and community members to support and provide a whole child
			 approach to education for each student.
			
